Title: Thomas Cooper to Thomas Jefferson, 24 November 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Philadelphia
							24 Nov. 1819
						
					
					I thank you for your letter of the 19th Inst. How I shall dispose of my own time next year, I know not. Mrs Cooper is desirous of removing in Spring, and remaining there till I can join her; of course, if the garden walls could with propriety be finished round the garden, it would be a convenience.
					I have succeeded in my law suit, but the land I had verbally contracted to sell last April, is now unsaleable. Of course it may be convenient for me if I go from this place for a temporary purpose, to leave part of what I may draw for in May, with my family; and authorise some friend to receive the Installment contracted for at that time. Pray inform me therefore in what manner I may draw for the May payment when that period approaches: so that if I should need an advance, and be absent, I can inform my family in what manner they are to act.
					There was a meeting here yesterday of the Quakers and their friends, to memorialize Congress on the subject of the Missouri question. Mr Walsh drew up the memorial. It is greatly regretted by prudent men, as a most mischievous interference; nor does it detract from the great objections I have to the political character of the Quakers.
					
						I remain as usual with great respect, Your friend,
						
							Thomas Cooper
						
					
				